Citation Nr: 0322341	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for a back and neck 
disability.

2.  Entitlement to service connection for an eye disability.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1946 to January 1948.  This matter comes before the 
Board of Veterans' Appeals (Board) by order of a United 
States Court of Appeals for Veterans Claims (Court) opinion 
dated January 3, 2003, which vacated a November 2002 Board 
decision and remanded the case for additional development.  
The issue initially arose from a May 1999 rating decision by 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In its January 2003 order the Court granted a joint motion to 
vacate the prior Board decision and remand the issues on 
appeal.  The motion to remand noted, in essence, that the 
veteran had not been adequately notified of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The Board notes 
that VA regulations were revised to implement the statutory 
changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)(2002).   The VCAA provides that upon receipt of a 
complete or substantially complete application VA is required 
to notify the claimant and the claimant's representative, if 
any, of any information necessary to substantiate the claim 
and to indicate which information should be provided by the 
claimant and which information VA will attempt to obtain.  
See 38 C.F.R § 3.159(b)(1).  

It is also significant to note that since the Court's order 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii), a 
regulation which allowed the Board to provide the requisite 
VCAA notice without remanding such matters to the RO.  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).


Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If they remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


